PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
James, Robert
Application No. 15/312,066
Filed:  November 17, 2016
For:  METHOD FOR GENERATING MESSAGES, COMPRISING INFORMATION ABOUT RADIO-TELEVISION PROGRAMS, IN REPLY TO A QUERY MADE ON ONE OR MORE RADIO-TELEVISION PROGRAM DATABASES AND/OR ON THE 
INTERNET, AND RADIO-TELEVISION   APPARATUS AND SYSTEM THEREOF 
:
:
:
:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 7, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, March 30, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on July 1, 2021.  A Notice of Abandonment was mailed on November 9, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2426 for appropriate action in the normal course of business on the reply received on January 7, 2022.





/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions